DETAILED ACTION
	This action is a response to the filing on 4/27/2022. Examiner acknowledges the amendments made to claims 1, 3-8, 10-12, and 15-18. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, determination unit, input unit, and communication unit in claim 1 and image capture unit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s specification in paragraphs 35 and 50 state that the various units are all implemented by a processor and a fragrance generation application and that the image capture unit includes an optical system (made of an optical filter, fixed lens, and a focus lens), image capture device (CMOS image sensor and an electronic shutter), and an analog to digital converter in paragraph 19.

Response to Arguments
Applicant’s amendments have overcome the previous 112 rejections but have introduced new 112 issues detailed in the rejections below.
Applicant’s amendments have overcome the previous prior art rejections.
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.
In regards to the 101, Applicant argues that the amendments make the claim significantly more than the judicial exception. Examiner disagrees. The claim is still directed to a mental process implemented on a generic computer as noted in the rejection below. Further defining the inputting step and the determining step does not resolve the issue as inputting step is part of extra-solution data-gathering and the further defining a mental process is still a mental process. What is necessary to overcome the 101 is using the abstract idea into practical application such as creating the determined fragrance or modifying the fragrance generation machine by configuring the machine based on the determination, which the claim does not currently do. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and claim 16 recites the broad recitation “at least one of a planned action or a desired mood”, and the claim also recites “inputs the planned action of the user” and “determines the recipe based on the planned action” later in the claim 11 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation “the recipe” in line 10. It is not clear which recipe is being referred to. This should probably be –the recipe out of the one or more recipes--.
Claims 1-9, 11-15, and 17-18 inherit the deficiencies of claims 1 or 16 and are likewise rejected.
Claim 2 recites the limitation “the recipe” in line 2. It is not clear which recipe is being referred to. This should probably be –the recipe out of the one or more recipes--.
Claim 3 recites “a primary perfume” and “a secondary perfume” in lines 2 and 4 respectively. It is not clear if this is a new instance or in addition to the “one or more perfumes” mentioned in claim 1. 
Claim 8 recites the limitation “the recipe” in line 2. It is not clear which recipe is being referred to. This should probably be –the recipe out of the one or more recipes--.
Claim 10 recites the limitation “the recipe” in line 8. It is not clear which recipe is being referred to. This should probably be –the recipe out of the one or more recipes--.
Claim 10 recites the limitation "the image data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the recipe” in lines 1-2. It is not clear which recipe is being referred to. This should probably be –the recipe out of the one or more recipes--.
Claim 11 recites the limitation “the one or more types” in lines 4 and 5. There is insufficient antecedent basis for this limitation in the claim. It is also not clear what the limitation refers to. It should probably be amended to –the one or more types of one or more perfumes--.
Claim 16 recites the limitation “the recipe” in line 2. It is not clear which recipe is being referred to. This should probably be –the recipe out of the one or more recipes--.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the components that atomize the perfume. It is not clear how a processor performs the process of atomization of a perfume based on the recipe.
Claim 18 recites the limitation “a perfume” in line 3. It is not clear if this is a new instance or is a part of the “one or more perfumes” mentioned in line 6 of claim 16. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a fragrance determination method, which includes a mental process. The claim has three steps: acquiring, inputting, and determining steps being implemented on a generic processor. The determining a recipe step is a mental process as it can be completely performed in the human mind or with the assistance of a tool. This judicial exception is not integrated into a practical application because as currently written the additional steps recited, an acquiring and inputting information step can be considered as insignificant extra-solution data gathering steps (MPEP 2106.05(d)(2) and 2106.05(g)). There is no particular machine or transformation being used in the claim. In addition, no treatment or prophylaxis is shown that integrates the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquiring and inputting steps can be considered as mere data gathering steps.
Claim 17 recites a non-transitory storage medium that contains a program to execute the method of claim 16. However, this is merely the abstract idea of claim 16 being implemented on a computer that is specified at a high level of generality and is thus also rejected under 35 U.S.C 101.
Claim 18 recites a fragrance generation device that atomizes perfume based on the recipe from the method of claim 16. However, this is merely the abstract idea of claim 16 being implemented on a generic device with a generic processor that is specified at a high level of generality because there is no structure present in the claim. Thus, the claim is also rejected under 35 U.S.C 101. 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the 35 U.S.C. 101 rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, with the combination of components that include:
an input unit that inputs at least one of a planned action or a desired mood of the user;
a determination unit that determines a recipe out of one or more recipes including one or more types of one or more perfumes and one or more mixing ratios the one or more perfumes based on the psychosomatic state and the at least one of the planned action or the desired mood; and
a communication unit that transmits the recipe to a fragrance generation device.

Claims 2-9 and 11-15 are dependent on allowable matter from claim 1 and would be allowable once the 112 rejections are overcome.

In regards to claim 10, the prior art of record does not teach or suggest a device, as claimed by Applicant, with a combination of components that includes an image capture unit comprising an optical system (made of an optical filter, fixed lens, and a focus lens), image capture device (CMOS image sensor and an electronic shutter), and an analog to digital converter, as stated in Applicant’s specification.

In regards to claim 16, the prior art of record does not teach or suggest a method, as claimed by Applicant, with the combination of steps that include:
inputting via a processor at least one of a planned action or a desired mood of the user; and 
 determining via the processor a recipe out of one or more recipes including one or more types of one or more perfumes and one or more mixing ratios the one or more perfumes based on the psychosomatic state and the at least one of the planned action or the desired mood; and

Claims 17 and 18 are dependent on allowable matter from claim 16 and would be allowable once the 112 and 101 rejections are overcome.


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791